       Case 1:19-cv-10506-AT-SLC Document 68 Filed 03/19/20 Page 1 of 3



                                                                          March 19, 2020

Hon. Sarah L. Cave
United States Magistrate Judge
Daniel Patrick Moynihan Courthouse
500 Pearl Street, Room 702
New York, NY 10007-1312

      Re: Defendants’ Request to Modified the Scheduling Order in ​Hyman
      v. Fabbri et al.​, No. 19 Civ. 10506 (AT) (SLC)

Judge Cave:

      I am counsel for Defendants in the above-captioned case. On March 3, 2020, the
Honorable Analisa Torres ordered this case to be “referred to the Honorable Sarah L.
Cave for the following purposes . . . General Pretrial (including scheduling, discovery,
non-dispositive pretrial motions, and settlement).” Dkt. #63 at 1. Pursuant to this Order
and Rule I.D. of this Court’s Individual Rules, I write for two reasons -- both with the
consent of Plaintiff’s counsel.

       First,​ Defendants request a one-month extension of certain dates related to fact
discovery in the scheduling order entered by the Court two weeks ago. Dkt #61. These
dates relate to the (1) initial requests for production of documents, (2) interrogatories,
(3) depositions, (4) requests to admit, and (5) expert discovery. The request is based on
the problems and delays caused by the current coronavirus (COVID-19) pandemic.

       Second​, Defendants’ request -- without objection from Plaintiff -- that the date
for a pre-motion letter requesting a motion for summary judgment (if any) be reset so
that such a letter is due two weeks after the close of expert discovery rather than fact
discovery. Under the current discovery order, “any motion for summary judgment will
be deemed untimely unless a request for a pre-motion conference is made in writing
within fourteen (14) days of the date in paragraph 5, ​i.e.,​ the close of fact discovery.”
Dkt. #61, ¶8. Fact discovery closes on July 1, 2020. Thus, the parties must request
summary judgment by July 15, 2020.

       Expert discovery, however, does not close until August 17, 2020. Dkt. #61, ¶7.a.
Expert discovery is likely to be critical to determine whether either party should seek
summary judgment because causation is a critical issue. By way of brief background,
Plaintiff’s single claim of negligence alleges defendants started a fire by negligently


                                                                                         1
       Case 1:19-cv-10506-AT-SLC Document 68 Filed 03/19/20 Page 2 of 3



disposing of “smoking material,” presumably a cigarette or some other item, on a roof
deck of a six-story building.

       Assuming Plaintiff can prove that Defendants breached a duty of reasonable care,
Plaintiff will need to produce sufficient evidence so that a jury could find that this
material caused the fire and the alleged. Defendants contend that the fire was caused by
a faulty HVAC unit on the roof that had needed repeated repairs or otherwise cannot be
determined. In light of the need for expert testimony on the subject of causation,
Defendants submit that the pre-motion letter be due two weeks after the close of expert
discovery.

Current Schedule

      The current discovery schedule is as follows:

          a. Requests for production of documents are due today, March 19, 2020. ​Id.
             ¶6.a.

          b. Interrogatories are due by March 26, 2020. ​Id. ¶​ 6.b.

          c. Depositions are due in two months by May 26, 2020. ​Id. ​¶6.c.

          d. Parties are to meet-and-confer on a schedule for expert disclosures by
             June 1, 2020. Expert disclosures include reports, production of underlying
             documents and depositions. The expert report(s) of the party with the
             burden of proof (​i.e.,​ Plaintiff) is due before those of the opposing party’s
             expert(s) (​i.e.,​ Defendants). ​Id. ​¶7.b.

          e. Requests to admit are due in three months by June 17, 2020. ​Id.​ ¶7.d.

          f. All fact discovery is to be completed by July 1, 2010. ​Id.​ ¶5.

          g. Pre-motion Letter requesting summary judgment motion must be made in
             writing by July 15, 2020. ​Id. ¶​ 8.

          h. Case Management Conference before Judge Torres is scheduled for July
             20, 2020, at 10:40 a.m. ​Id. ​¶15.




                                                                                          2
       Case 1:19-cv-10506-AT-SLC Document 68 Filed 03/19/20 Page 3 of 3



          i. All expert discovery is due by August 17, 2020. ​Id. ​¶7.a.

Proposed Schedule and Reason for the request

           No previous requests for an extension have been made by either party. In
addition, Plaintiff consents to this request for a one-month extension of the due dates
for discovery (​i.e.,​ the due dates for the initial requests for production of documents,
interrogatories, depositions, requests to admit and expert discovery). Plaintiff also
consents to requiring any pre-motion letters to be due after the close of expert discovery
(​i.e.,​ all discovery) rather than just fact discovery.

       “A schedule may be modified only for good cause and with the judge's consent.”
Fed. R. Civ. P. 16(b)(4). In making this determination, courts consider whether the
deadlines of the current order can reasonably be met with due diligence and whether the
opposing party will be prejudiced by an amendment. ​See ​BPP Illinois, LLC v. Royal
Bank of Scotland Grp.,​ 859 F.3d 188, 195 (2d Cir. 2017) (citation omitted); ​Kassner v.
2nd Ave. Delicatessen Inc.​, 496 F.3d 229, 244 (2d Cir. 2007); ​see also 6A Fed. Prac. &
Proc. Civ. § 1522.2 (3d ed. 2010).

       The coronavirus pandemic has caused numerous disruptions of which the Court
is no doubt aware. In light of this event, and the fact that Plaintiff consents (and thus no
prejudice may be shown), Defendants request that the attached proposed amended
scheduling order be entered by the Court, which also serves to change the date on which
any pre-motion letters for summary judgment are due so that they are due once all
discovery is closed.



                                                                            Respectfully,
                                                                              /s/ ​M. Khan
                                                                     Khan Johnson LLC
                                                                         20 F Street NW
                                                                  Washington, DC 20001
                                                                         (202) 810-2399
                                                                mkhan@khanjohnson.com
                                                                  Counsel for Defendants




                                                                                          3
